         Case 1:19-cv-01041-CG Document 24 Filed 07/07/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


LOUIS T. TORRES, Jr.,

              Plaintiff,

v.                                                                     CV No. 19-1041 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

              Defendant.

                  ORDER GRANTING IN PART MOTION TO EXTEND

       THIS MATTER is before the Court on Defendant’s First Unopposed Motion for

Extension of Time (the “Motion”), (Doc. 23), filed July 2, 2020. The Court, having

reviewed the Motion and noting it is unopposed, finds the Motion is well-taken and shall

be GRANTED IN PART.

       Defendant shall have until July 24, 2020, to file his Response to Plaintiff’s

Motion. Plaintiff shall have until August 7, 2020, to file a Reply in support of his Motion.

No further extensions will be granted.

       IT IS SO ORDERED.


                                   ______________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
